 Case: 1:20-cv-00123-SNLJ Doc. #: 19 Filed: 03/31/21 Page: 1 of 5 PageID #: 115




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                           SOUTHEASTERN DIVISION

SHERIDAN BROCKMAN,                        )
                                          )
         Plaintiff,                       )
                                          )
                                  vs.     )       Case No. 1:20CV123 SNLJ
                                          )
EXPERIAN INFORMATION                      )
SOLUTIONS INC., et al.                    )
                                          )
         Defendants.                      )

                            MEMORANDUM AND ORDER

       Plaintiff Sheridan Brockman filed this lawsuit against defendants Experian

Information Solutions Inc. and Credit One Bank, N.A., alleging violations of the Fair

Credit Reporting Act, 15 U.S.C. § 1681 et seq. Defendant Credit One has moved to

compel arbitration. Plaintiff has not responded to the motion, and the time for doing so

has expired.

I.     Factual Background

       Plaintiff alleges that she responded to a written solicitation from Credit One for a

pre-approved credit card. Plaintiff claims that Credit One violated the Fair Credit

Reporting Act (“FCRA”) in connection with the account she opened with Credit One.

The back pages of the written solicitation for the pre-approved credit card included terms

and conditions applicable to the credit card, including the following:

       ARBITRATION: You and we agree that either you or we may,
       without the other’s consent, require that any dispute between you and
       us be submitted to mandatory, binding arbitration.      A more
       detailed description of this Arbitration Agreement will be sent with your
       card.
 Case: 1:20-cv-00123-SNLJ Doc. #: 19 Filed: 03/31/21 Page: 2 of 5 PageID #: 116




      On March 9, 2015, plaintiff accepted the written solicitation and completed an

online application, opening a credit card account ending in 9910. Credit One mailed her

the credit and enclosed the “Cardholder Agreement, Disclosure Statement and Arbitration

Agreement” (the “Cardholder Agreement”). The Cardholder Agreement states

      Arbitration Agreement: The Arbitration Agreement provided to you
      with this Agreement governs the enforcement by you and us of your
      and our legal rights under this Agreement.

                          ARBITRATION
      PLEASE READ THIS PROVISION OF YOUR CARD
      AGREEMENT CAREFULLY.     IT PROVIDES THAT EITHER
      YOU OR WE CAN REQUIRE THAT ANY CONTROVERSY OR
      DISPUTE BE RESOLVED BY BINDING ARBITRATION.
      ARBITRATION REPLACES THE RIGHT TO GO TO COURT,
      INCLUDING THE RIGHT TO A JURY AND THE RIGHT TO
      PARTICIPATE IN A CLASS ACTION OR SIMILAR
      PROCEEDING. IN ARBITRATION, A DISPUTE IS RESOLVED
      BY A NEUTRAL ARBITRATOR INSTEAD OF A JUDGE
      OR JURY.    ARBITRATION PROCEDURES ARE SIMPLER
      AND MORE LIMITED THAN RULES APPLICABLE IN COURT.
      IN ARBITRATION, YOU MAY CHOOSE TO HAVE A HEARING
      AND BE REPRESENTED BY COUNSEL.

      Agreement to Arbitrate: You and we agree that either you or we may,
      without the other’s consent, require that any controversy or dispute
      between you and us (all of which are called “Claims”), be submitted
      to mandatory, binding arbitration. This Arbitration Agreement is made
      pursuant to a transaction involving interstate commerce, and shall be
      governed by, and enforceable under, the Federal Arbitration Act (the
      “FAA”), 9 U.S.C. § 1 et seq., and (to the extent State law is applicable), the
      State law governing this Agreement.

      Claims Covered: Claims subject to arbitration include, but are not
      limited to, disputes relating to the establishment, terms, treatment,
      operation, handling, limitations on or termination of your
      account; any disclosures or other documents or
      communications relating to your account; any transactions or
      attempted transactions involving your account, whether authorized or
      not; billing, billing errors, credit reporting, the posting of transactions,
      payment or credits, or collections matters relating to your account;
                                            2
 Case: 1:20-cv-00123-SNLJ Doc. #: 19 Filed: 03/31/21 Page: 3 of 5 PageID #: 117




       services or benefits programs relating to your account, whether or not they
       are offered, introduced, sold or provided by us; advertisements,
       promotions, or oral or written statements related to (or preceding the
       opening of) your account, goods or services financed under your
       account, or the terms of financing; the application, enforceability or
       interpretation of this Agreement, including this arbitration provision;
       and any other matters relating to your account, a prior related
       account or the resulting relationships between you and us. Any
       questions about what Claims are subject to arbitration shall be resolved by
       interpreting this arbitration provision in the broadest way the law will allow
       it to be enforced.

       As the arbitration provision states, either party may compel arbitration for any

dispute relating to the handing of the Account including any communication, credit

reporting, or collection of the account. Plaintiff activated her Visa credit card ending in

9910 on or about March 24, 2015. She made charges to the credit card. Plaintiff

accepted the terms and conditions by requesting, receiving, and signing her credit

card, as well as by charging purchases to the card, as described in the Cardholder

Agreement and Notice. Plaintiff’s claims here pertain to her credit report. Credit One

thus argues that it has the right to compel arbitration of her claims.

II.    Discussion

       The Federal Arbitration Act, 9 U.S.C. § 1, et seq. (“FAA”), provides that written

contracts to arbitrate “shall be valid, irrevocable, and enforceable, save upon such

grounds as exist at law or in equity for the revocation of any contract.” 9 U.S.C. § 2.

This strong language manifests a “liberal federal policy favoring arbitration

agreements.” Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24

(1983); see also Torres v. Simpatico, Inc., 781 F.3d 963, 968 (8th Cir. 2015). Thus,

courts are directed to “rigorously enforce agreements to arbitrate.” Shearson/Am.

Express, Inc. v. McMahon, 482 U.S. 220, 226 (1987) (internal quotation marks

                                              3
 Case: 1:20-cv-00123-SNLJ Doc. #: 19 Filed: 03/31/21 Page: 4 of 5 PageID #: 118




omitted) (citation omitted). Under the FAA, a court must, upon motion by a party, stay

or dismiss any proceeding and compel arbitration if an issue in controversy is

covered by a valid arbitration agreement. See 9 U.S.C. §§ 3, 4; see also AT&T

Mobility LLC v. Concepcion, 563 U.S. 333, 344 (2011) (“§ 3 requires courts to stay

litigation of arbitral claims pending arbitration     . . . § 4 requires courts to compel

arbitration ‘in accordance with the terms of the agreement.’”).       “[A]ny doubts

concerning the scope of arbitrable issues should be resolved in favor of arbitration.”

Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24-25 (1983). A

motion to compel arbitration “should not be denied unless it may be said with

positive assurance that the arbitration clause is not susceptible of an interpretation that

covers the asserted dispute.” AT&T Technologies, Inc. v. Communications Workers of

America, 475 U.S. 643, 650 (1986).

       Here, plaintiff’s complaint appears to fall squarely within the scope of the parties’

arbitration agreement. She accepted the terms of the Cardholder Agreement by

requesting, receiving, signing, and using her credit card. The Agreement permits either

party to compel arbitration of a dispute regarding credit reporting, and this matter

involves plaintiff’s credit report. Critically, no party objected to Credit One’s motion to

compel arbitration.

       Remaining for discussion is whether this matter should be dismissed or stayed

pending arbitration. Defendant Credit One states that the entire controversy between it

and plaintiff may be resolved by arbitration, so it argues dismissal is appropriate, relying

on Green v. Super Shuttle Intern., Inc., 653 F.3d 766, 769 (8th Cir. 2011). The case upon

which defendant relies however, noted that the “FAA generally requires a federal district

court to stay an action pending an arbitration, rather than to dismiss it.” Id. (citing 9
                                               4
 Case: 1:20-cv-00123-SNLJ Doc. #: 19 Filed: 03/31/21 Page: 5 of 5 PageID #: 119




U.S.C. § 3, which states district courts “shall ... stay the trial of the action until such

arbitration has been had in accordance with the terms of the agreement”). And the Eighth

Circuit actually reversed the district court’s dismissal in Green, noting that it was not

clear all of the contested issues between the parties would be resolved. Id. This Court

concludes that the same is true here. Plaintiff has named both Experian and Credit One

as defendants in this matter. Experian answered the complaint, denying plaintiff’s claims

and setting forth affirmative defenses, but it did not file a response to the motion to

compel arbitration.

       There being no input from defendant Experian, the Court will order the parties to

advise the court as to whether stay should be as to Credit One or against both defendants

where it is apparent that the arbitration agreement does not apply to the co-defendant

Experian. But see Zean v. Comcast Broadband Sec., LLC, 322 F. Supp. 3d 913, 920 (D.

Minn. 2018) (citing CD Partners v. Grizzle, 424 F.3d 795, 798 (8th Cir. 2005)) (non-

signatory to arbitration agreement may enforce arbitration agreement).

       Accordingly,

       IT IS HEREBY ORDERED that defendant Credit One’s motion to compel

arbitration (#16) is GRANTED.

       IT IS FURTHER ORDERED that the parties should file memoranda advising

the Court whether the case should be stayed only as to defendant Credit One or as to both

defendants no later than April 15, 2021.

       Dated this 31st day of March, 2021.


                                               STEPHEN N. LIMBAUGH, JR.
                                               SENIOR UNITED STATES DISTRICT JUDGE


                                                5
